In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-354 CR

____________________


JOHN LINDSEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 71171




MEMORANDUM OPINION
	John Lindsey was convicted and sentenced on an indictment for burglary of a
habitation.  Lindsey filed a notice of appeal on July 29, 2005.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On August 5, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not
identified any issues unrelated to the appellant's conviction and the record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								      CHARLES KREGER
									       Justice

Opinion Delivered September 21, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.